Citation Nr: 0417556	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for malaria.

2.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for right leg and hip disabilities.  


REPRESENTATION

Appellant represented by:	William L'Esperance, Attorney-
at-law


WITNESSES AT HEARING ON APPEAL

Appellant, C.P.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
November 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claims of service connection for malaria and denied service 
connection for generalized arthritis of the right hip with a 
hip replacement.  

This appeal is REMANDED in part to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In July 2000, the Board determined that the veteran had 
not submitted new and material evidence in order to reopen 
his claim of service connection for a right hip(leg) disorder 
or for malaria.  

2.  Regarding the claim of service connection for malaria, 
the additional evidence associated with the claims folder 
since the July 2000 Board decision is not new evidence as 
compared to the evidence reviewed by the Board in July 2000, 
but rather, cumulative and redundant evidence.

3.  Regarding the claim of service connection for right leg 
and hip disabilities, evidence submitted subsequent to the 
July 2000 Board decision bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and relates to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The Board's July 2000 decision is final as to the claims 
for service connection for right hip (leg) and malaria. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2003).

2.  The additional evidence received subsequent to the July 
2000 Board decision which denied the appellant's application 
to reopen his claim for service connection for malaria is not 
new and material, and the claim is not reopened. 38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.310 (2003).

3.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for right leg and right 
hip disabilities has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records (SMRs) are unavailable, 
having been destroyed in a fire during the early 1970s at the 
National Personnel Records Center (NPRC).  This was verified 
by the NPRC on numerous occasions.

In February 1974, the veteran filed a claim for service 
connection for a right leg injury.  Added to the claims 
folder were VA records from 1973 and 1974 which showed 
treatment for a back disorder.  The claim for service 
connection for a right leg disorder was denied by RO rating 
decision in July 1974.

In October 1977, the veteran filed a claim for service 
connection for malaria and for a right leg condition.

Daily sick reports from the veteran's service period were 
subsequently received and they reflect that the veteran 
reported to sick call on August 16, 1943, and was returned to 
duty.  He was also shown to have been hospitalized from 
September 2, 1943, to September 10, 1943, and discharged to 
duty.  No diagnosis is shown.  The final report of treatment 
was on November 25, 1943, when he was seen for sick call and 
returned to duty.

Also added to the record was a private record dated in May 
1974 which reported that the veteran had initially received 
treatment at that facility in 1959 for back complaints and 
was subsequently followed for arthritis of the lumbar spine, 
spina bifida, and herniated nucleus pulposus at L3-L4.  A 
December 1974 VA record reflecting treatment for a 
psychiatric disorder and for osteoarthritis of the back and 
legs, reports that the veteran was first admitted to that 
hospital in November 1972 for diagnoses to include 
osteoarthritis of both hips.

In March 1978, the RO denied service connection for malaria 
and for a right leg disorder as not shown by the evidence of 
record.  The veteran was informed of this denial that same 
month.

The veteran attempted to reopen his claims for service 
connection for malaria and for a right leg disorder in April 
1982, but he was informed by the RO that his claim was 
essentially a duplicate of previously filed claim.  It was 
noted that he had not presented new and material evidence and 
no change in previous determinations was warranted.

He again filed to reopen these claims in November 1985.  
Numerous attempts were made to obtain the veteran's SMRs.  
The claims were ultimately denied in January 1989 and March 
1989 as the only evidence added to the record was duplicate 
morning reports, already considered.

In an October 1989 statement, the veteran reiterated that he 
sustained a right leg injury when he jumped into a trench.  
He also repeated that he suffered his first bout of malaria 
when he was in New Guinea, and was flown out for treatment.

In January 1990 the RO denied the claims for service 
connection for malaria and for a right lower extremity 
disorder in that the veteran's statement did not constitute 
new and material evidence.

In a March 1990 statement, E. S., M.D., noted that he had 
seen the veteran primarily for complaints of pain across the 
right groin and lower back.  He also noted that the veteran 
reported that he had been falling more frequently because his 
right leg went out from under him.

In May 1990, the RO determined that Dr. S's statement was not 
new and material evidence, and the claims for service 
connection for malaria and a right leg disorder were denied.  
In January 1992, the Board denied the veteran's attempts to 
reopen his claim in that a timely substantive appeal was not 
filed.

In March 1996, the veteran filed a claim for service 
connection for malaria and for a right hip disorder.  
Evidence added to the claims file includes VA outpatient and 
hospital treatment reports from 1995 through 1996 reflecting 
that the veteran underwent a total right knee replacement in 
May 1995.  In a March 1996 rating decision, the RO determined 
that this evidence was inadequate to reopen the claims on 
appeal.  It was pointed out that this evidence did not show 
that the veteran had malarial episodes or that even if he was 
treated during service for malaria, no current impairment of 
health was demonstrated.  Additionally, it was noted that the 
evidence did not establish that the postservice right hip 
replacement was the result of any inservice injury.

Added to the record in 1997 were statements by the veteran's 
brother and sister attesting to the fact that the veteran was 
treated for malaria in 1947.

At a March 1998 personal hearing, the veteran testified that 
he received extensive treatment (including hospitalization) 
during service for malaria beginning in 1943.  After service, 
he experienced malarial attacks between the years 1946 to 
1951, but that he did not seek treatment at that time or 
subsequently.  His brothers recalled that the veteran had 
malarial attacks in 1946 and 1947.  The veteran's wife 
testified that he suffered from malarial attacks after they 
were married in 1950, and that these had continued until 
1951.  At the hearing, the veteran submitted copy of a book 
regarding World War II and requested that an excerpt be 
considered as evidence.  This excerpt is of record.  The 
referenced pages reflect that during the fighting to secure 
Port Moresby, the Allied forces were half starved, sick with 
fevers and disease of the jungle, and were without quinine or 
Atabrine for malaria.

In April 1998, the RO determined that new and material 
evidence had not been submitted that was sufficient to reopen 
the claims for service connection for malaria and for a right 
hip disorder.

Subsequently added to the record were VA records from 1997 
reflecting that the veteran was treated for acute back pain 
and left hip pain and records from 1998 reflecting that the 
veteran was diagnosed as having bilateral hearing loss.

In August 1998, the RO determined that new and material 
evidence had not been submitted to reopen the claims for 
service connection for malaria and for a right hip disorder.  
It was specifically pointed out that the evidence added to 
the record essentially was duplicative of evidence previously 
considered.

Subsequently added to the record were VA treatment records 
from 1998 which showed continued hip complaints.

In March 1999 rating decisions, the RO declined to reopen the 
veteran's claims for service connection for malaria and a 
right hip disorder.
 
In a July 2000 decision, the Board determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claims of service connection for malaria and a 
right hip (leg) disorder.  Evidence submitted subsequent to 
that decision is summarized below:

In a statement received in May 2002, Dr. M.O. wrote that the 
veteran had suffered chronic problems as a result of his 
malaria.  He wrote that other than fatigue, he could not 
pinpoint what other problems the veteran felt the malaria had 
caused.  He noted that a blood count done earlier in the year 
was normal.  He wrote that the veteran suffered from 
generalized osteoarthritis, and suffered from a right hip 
replacement, which was injured during a raid by the Japanese.  

In the veteran's May 2002 claim to reopen, he asserted that 
he had lingering effects of malaria from service.  He also 
asserted that his right hip was injured in service and that 
he had a reduced ability to walk because of that injury. 

He submitted copies of VA Medical Center treatment records 
from September 1999 which showed degenerative joint disease 
of the left hip, and from May 2001, which showed severe 
degenerative joint disease, of multiple joints, probable 
post-traumatic.  The May 2001 treatment record noted that 
that during service, the veteran fell in a foxhole and 
injured his left hip and knee in 1942.  

The veteran submitted a duplicate letter from the NPRC dated 
December 1998.

The veteran submitted a letter from the NPRC dated April 
1999.  The letter discussed efforts to obtain the veteran's 
morning reports from the 155th Station Hospital.  

In an August 2002 statement, the veteran described his duties 
with the 126th Regiment.  

The veteran submitted a history of the 126th Regiment, along 
with a history of the 126th Infantry Regiment in the 
Australian Zone during the Battle of Buna, and a history of 
the 32nd Infantry Division.  

The veteran was afforded a hearing before a traveling member 
of the Board in September 2003, a transcript of which has 
been associated with the claims folder.  The veteran's 
attorney submitted histories of the veteran's unit from World 
War II.  The attorney contended that the veteran was a combat 
veteran.  He provided a letter from the veteran's brother.  
The veteran stated that he was in the 32nd Division, 136th 
Regiment.  He described hurting his leg in an accident during 
a Japanese bombing when he jumped into a trench, and other 
soldiers jumped on top of him.  He described being stationed 
in New Guinea and the Philippines, and then in Australia.  He 
stated that a large number of troops got malaria.  He 
described being hospitalized in a coma at the 155 General 
Hospital.  He testified that when he left Queensland, 
Australia, he had medical records showing that he had had 
malaria.  He testified that he was a machine gunner, and then 
when he hurt his leg, he was transferred to the 118th where 
he worked as a dietician (page 21).  He stated that his leg 
hurt where it was connected to his hip (page 23).  He stated 
that he got sick in the frontlines from malaria all the time 
while in service (page 24).  He testified that he went to 
Puerto Rico on a vacation after leaving service, but that he 
had malaria attacks before then.  He indicated that the last 
time he had a fever with malaria was around 1950.  He 
indicated that he was not hospitalized for his leg, just the 
malaria.  (page 31).  He described several incidents where he 
worked as a messenger, and was inside Japanese lines (page 
35).  

The veteran submitted evidence at his hearing for which he 
waived initial RO consideration.  He submitted a letter from 
the NPRC dated April 2003 regarding awards verification, and 
duplicate copies of letters from the NPRC from December 1998 
and April 1999.  He submitted a duplicate copy of an August 
1997 statement from his brother.  He submitted a letter from 
his brother in which he submitted a copy of a history of the 
New Guinea Campaign.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated July 2002, the RO informed the 
veteran what information and evidence he would have to submit 
in order to reopen his claim. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  The July 2002 letter 
informed the veteran that the RO would try to help get such 
things as medical records, employment records, or records 
from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The July 
2002 letter told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
get, and asked the veteran to submit the enclosed VA Form 21-
4142s, showing the dates and places where he had received 
treatment for the disabilities for which he was claiming.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Although the RO did not use those exact words in its 
letter, it did tell the veteran to send the information 
describing additional evidence or the evidence itself, and 
also to tell the RO about any additional information or 
evidence that he wanted the RO to try to get.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001. 
66 Fed. Reg. 45,620, 45,629.  It applies to the veteran's 
claim as he filed his claim in May 2002.

Under 38 C.F.R. § 3.156 (a) (2003), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated July 2000, the Board determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claims of service connection for malaria and a 
right hip (leg) disorder.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claims 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 
(2003).  

Regarding malaria, the evidence associated with the claims 
folder subsequent to the July 2000 Board decision is either 
cumulative and redundant or does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
veteran's claim has been denied over the years because he 
does not show residuals from the malaria.  That he was 
treated for malaria in service is already an established 
fact.  Accordingly, any evidence relating to his time in 
service does not relate to an unestablished fact and is not 
material.  Thus, the December 1998, April 1999, and April 
2003 letters from the NPRC, the histories of the 126th 
Regiment and the 32nd Infantry Division, the history of the 
New Guinea Campaign, and the veteran's August 2002 statement 
where he described his duties with the 126th Regiment, all 
cannot be considered as material so as to reopen the 
veteran's claim.  Similarly, the veteran's hearing testimony 
in September 2003 related to his treatment in service for 
malaria and cannot be considered material.  

Inasmuch as the August 1997 letter from the veteran's brother 
had already been submitted prior to the July 2000 Board 
decision, it is cumulative and redundant and is not new.  

Regarding the May 2002 statement from Dr. M.O., it is true 
that he wrote that the veteran had suffered chronic problems 
as a result of his malaria.  However, this statement is 
merely a transcription of what the veteran told Dr. M.O.  He 
went on to say that he could not pinpoint what other problems 
the veteran felt the malaria had caused other than fatigue.  
There is no evidence that Dr. M.O. treated the veteran for 
residuals of his malaria.  Accordingly, his statement is not 
deemed to be new and material evidence as it is merely a 
transcription of the veteran's lay history.  LeShore v. 
Brown, 8 Vet.App. 406 (1995).  

Regarding the claim for a right leg and right hip 
disabilities, inasmuch as the evidence shows that the veteran 
is a combat veteran, it is conceded that he injured his right 
hip and leg during service when he jumped into a trench and 
soldiers jumped on top of him.  Even though there is no 
official record of such incurrence in service, it is 
consistent with the circumstances and conditions of the 
veteran's service.  38 U.S.C.A. § 1154(b).  Thus, any 
evidence relating to his time in service does not relate to 
an unestablished fact and cannot be new and material.  Before 
the July 2000 Board decision, there had already been evidence 
of record showing that the veteran had current right hip and 
leg disorders (the evidence showed that the veteran underwent 
a right hip replacement in May 1995 and that he had 
degenerative joint disease of the right hip).  Thus, any 
evidence merely showing a diagnosis of a current disability 
would be cumulative and redundant.  

However, the veteran also submitted a VA treatment record 
from May 2001 wherein the examiner diagnosed the veteran with 
severe degenerative joint disease, and after describing the 
veteran's injury in service, he labeled the arthritis as 
"probable post-traumatic."  This medical opinion is new 
inasmuch as it had not been submitted before.  Also, it is 
material inasmuch as it relates to an unestablished fact 
necessary to substantiate the veteran's claim.  The 
unestablished fact is whether the veteran's current right hip 
disorder is related to the injury which the veteran sustained 
in service.  Accordingly, the VA treatment record with the 
opinion as to the etiology of the veteran's degenerative 
joint disease is deemed to be new and material evidence, and 
the veteran's claim is hereby reopened.  


ORDER

New and material evidence having not been presented, the 
claim for service connection for malaria is not reopened; the 
appeal is denied. 

New and material evidence has been presented regarding the 
claim of service connection for a right hip and right leg 
disabilities, and the appeal is reopened.  


REMAND

As noted in the discussion above, the veteran's claim of 
service connection for right hip and right leg disabilities 
was reopened on the basis that new and material evidence had 
been submitted.  The next step is to address the question of 
whether service connection is warranted.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

As noted above, the evidence shows that the veteran injured 
his right hip and leg in 1942 during combat in service when 
he jumped into a trench.  Post-service evidence shows that he 
has been diagnosed with degenerative arthritis of the right 
hip, and that he had a hip replacement in May 1995.  
Accordingly, the veteran's claim must be remanded for a VA 
examination to determine the etiology of any right hip and 
right leg disorders.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination for his right hip and 
right leg.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
veteran should be examined to determine 
the nature and etiology of all right hip 
and right leg disorders that might be 
present.  In particular, the examiner 
should answer the following requests and 
questions:

A.  Please provide diagnoses of all 
right hip and right leg disorders 
that are present.  

B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the 
examination findings in conjunction 
with the information in the claims 
folder, as to whether the diagnosed 
disorder is the result of or 
etiologically related to the injury 
the veteran sustained in service in 
1942.

If it is not feasible to answer any of 
these questions, this should be so 
stated.  

2.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  Ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.   
If any development is incomplete, 
appropriate corrective action should be 
taken.  

3.  Following completion of the 
development requested above, readjudicate 
the veteran's claim for service connection 
for right hip and right leg disabilities, 
taking into account the entire record.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



